DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution on the merits of this application is reopened on claims 1-8 considered unpatentable for the reasons indicated below: See rejections given under 112(a), 112(b) and 103 below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. —The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “valve between the evaporator and the desorber configured to enable the desorber and the evaporator to operate at the different pressures” is a new matter. The instant specification in paragraph 0056 states “An expansion valve can be located between the condenser and evaporator to help reduce the pressure of the fluid. Furthermore, a low cracking pressure check valve can be located between the condenser and desorber.” The instant specification does not support or detail an embodiment wherein a valve between the evaporator and the desorber is configured to enable the desorber and the evaporator to operate at the different pressures. For examination purpose, as long as a valve located between the evaporator and the desorber it meets the claimed limitation.
Claims 1 and 6 recite the limitation “a desorber for separating the adsorbent and the refrigerant… and a mechanical device comprising a screw conveyor, a mixer or an agitator for acting on the adsorbent”. The specification does not support a desorber and mechanical device as claimed. The instant specification states “shown in FIG. 1, the saturated adsorbent powder is transported and mixed in the desorber using two screw conveyors 101, 107 … The second screw conveyor 107 is part of the desorber unit.”, in para. 0039. It appears that the “mechanical device” is a component of the desorber and not a separate component as recited in the instant claim. This specification does not provide sufficient detail of an adsorption-based heat pump comprising a desorber and the mechanical device. For examination purpose, examiner read the limitation “a mechanical device comprising a screw conveyor, a mixer or an agitator for acting on the adsorbent” as --the desorber comprises a screw conveyor, a mixer or an agitator for acting on the adsorbent--

Claims 3-5 and 7-8 depend upon rejected claim 1. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “valve between the evaporator and the desorber configured to enable the desorber and the evaporator to operate at the different pressures” renders the claim indefinite. Structurally it is unclear how the valve is used to operate between the evaporator and the desorber to enable the evaporator and the desorber to operate at different pressure. The claim does not specifically relate the valve to a specific fluid path (i.e. refrigerant and or adsorbent) or detail the valve with specific structures to enable the desorber and evaporator to operate at different pressures. 
Claims 1 and 6 recites the limitations “a cooling apparatus for cooling an adsorbent; an evaporator for evaporative cooling using an adsorbent; a desorber for separating the adsorbent” which renders the claim indefinite. It is unclear if the adsorbent for the cooling apparatus and the evaporator is the same adsorbent that is being separated by the desorber. 
Claims 1 and 6 recites the limitation “a desorber for separating the adsorbent and the refrigerant, wherein the desorber and evaporator operate at different pressures; … and a mechanical device comprising a screw conveyor, a mixer or an agitator for acting on the adsorbent”. Based on applicant’s definition of a desorber in the instant specification, it is unclear if the desorber comprises the mechanical device or if the mechanical is a component of the desorber. According to paragraph 0039, it appears that the screw conveyor, the mixer or the agitator are optional components for the desorber. 
Claim 3 recites the limitation “wherein the desorber comprises the screw conveyor, the mixer or the agitator” renders the claim indefinite. The screw conveyor, the mixer or the agitator belong to the mechanical device of claim 1, therefore, it is unclear if these components belong to the mechanical device or the desorber. See also 112(a) rejection and examiner interpretations above. 
Claim 4 recites the limitation “wherein the desorber comprises a first screw conveyor and a second screw conveyor” which renders the claim indefinite. It is unclear if the first and second screw conveyors are in addition to the screw conveyor of claim 1 or that the screw conveyor of claim 1 consist of a first and second screw conveyor.
Claims 3, 5 and 7-8 depend upon rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yonezawa et al. (JPH02203169), cited on IDS dated March 2, 2020 in view of Yonezawa et al. (US 4881376 A) hereinafter Yonezawa 376.
In regard to claim 1, Yonezawa an adsorption-based heat pump comprising:
a condenser (8, Fig. 1) to liquefy a refrigerant;
a cooling apparatus (rotating drum 1’, heat exchanger 2’ for adsorbent, Fig. 1) for cooling an adsorbent (5, Fig. 1);
an evaporator (10, Fig. 1) for evaporative cooling using an adsorbent (5, Fig. 1);
a desorber (rotating drum 1, heat exchanger 2 for desorption, Fig. 1) for separating the adsorbent and the refrigerant and a mechanical device comprising a screw conveyor (screw lift 6, Fig.1), a mixer or an agitator for acting on the adsorbent (5).
Yonezawa does not expressly teach a valve between the evaporator and the desorber configured to enable the desorber and the evaporator to operate at the different pressures. However, Yonezawa 376 in the same field of endeavor discloses an “adsorption refrigeration system to which this invention is applicable, as shown in FIG. 1 to FIG. 5, comprises a plurality of adsorption columns 11, 11', each housing therein a solid adsorbent S and heat transfer tubes 13, 13', a condenser 14, an evaporator 17 and ducts 16, 16', 20, 20' connecting shells 12, 12' of the adsorption columns 11, 11' to the condenser 14 and the evaporator 17 through valves 15, 15', 19, 19' that allow a refrigerant to circulate therethrough … the adsorption columns 11, 11' are reversed, namely, the one adsorption column 11 is changed over to a desorption stage while the other adsorption column 11' is changed over to an adsorption stage, whereby the adsorption-and-desorption cycle is repeated”,  Col 3, lines 25-51. Any one of the valves 19, 19' would meet the claim limitation of a valve between the evaporator and the desorber. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the adsorption-based heat pump of Yonezawa to have a valve between the evaporator and the desorber, in view of the teaching Yonezawa 376 for the purpose of controlling the refrigerant flow between evaporator and the desorber, see Col. 5, lines 1-10.

In regard to claim 3, Yonezawa teaches the adsorption-based heat pump of claim 1, wherein the desorber comprises the mixer or the agitator (rotating drum 1, Fig. 1). See also, 112(a) and (b). 
In regard to claim 5, Yonezawa teaches the adsorption-based heat pump of claim 1, wherein the evaporator (10) comprises a powder container (See Yonezawa fig. 1). In this case, the outer housing/periphery of the evaporator having an interior space form a container (powder container is simply interpreted as the name of the container).

In regard to claim 6, Yonezawa teaches an adsorption-based heat pump, comprising:
a condenser (8, Fig. 1) to liquefy a refrigerant;
a cooling apparatus (rotating drum 1’, heat exchanger 2’ for adsorbent, Fig. 1) for cooling an adsorbent (5, Fig. 1);
an evaporator (10, Fig. 1) for evaporative cooling using an adsorbent (5, Fig. 1);
a desorber (rotating drum 1, heat exchanger 2 for desorption, Fig. 1) for separating the adsorbent and the refrigerant and a mechanical device comprising a screw conveyor (screw lift 6, Fig.1), a mixer or an agitator for acting on the adsorbent (5).
Yonezawa does not expressly teach a first valve between the desorber and the cooling apparatus, a second valve between the cooling apparatus and the evaporator and a third valve between the evaporator and the desorber. Yonezawa 376 in the same field of endeavor discloses an “adsorption refrigeration system to which this invention is applicable, as shown in FIG. 1 to FIG. 5, comprises a plurality of adsorption columns 11, 11', each housing therein a solid adsorbent S and heat transfer tubes 13, 13', a condenser 14, an evaporator 17 and ducts 16, 16', 20, 20' connecting shells 12, 12' of the adsorption columns 11, 11' to the condenser 14 and the evaporator 17 through valves 15, 15', 19, 19' that allow a refrigerant to circulate therethrough … the adsorption columns 11, 11' are reversed, namely, the one adsorption column 11 is changed over to a desorption stage while the other adsorption column 11' is changed over to an adsorption stage, whereby the adsorption-and-desorption cycle is repeated”,  Col 3, lines 25-51. Any one of the valves 19, 19' would meet the claim limitation of a valve between the evaporator and the desorber. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the adsorption-based heat pump of Yonezawa to have a first valve, second valve and third valve, in view of the teaching Yonezawa 376 for the purpose of controlling the refrigerant flow in the adsorption heat pump, see Col. 5, lines 1-10.
In regard to claim 7, Yonezawa teaches the adsorption-based heat pump of claim 1, wherein the adsorbent is a powder (See Yonezawa pages 1, 3).

In regard to claim 8, Yonezawa teaches the adsorption-based heat pump of claim 1, wherein the adsorbent is a nano-porous material (Zeolite) (See Yonezawa pages 1, 3).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonezawa and Yonezawa 376 as applied to claim 1 above, and further in view of Yasuyoshi (JPH0658643A).
In regard to claim 4, Yonezawa teaches the adsorption-based heat pump of claim 1, wherein the desorber comprises a first screw conveyor, but does not teach a second screw conveyor.
However, Yasuyoshi teaches an adsorption type refrigerating apparatus wherein the apparatus comprise two screw conveyors (screw blades 31 and 32) for transferring the adsorbent that function as heat transfer fins are provided on the outer periphery thereof (See Yasuyoshi 0008, 0011, 0012, 0023, 0024, 0026). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Yonezawa by configuring an additional screw conveyor, in view of the teachings of Yasuyoshi, for the purpose of exchanging/transferring heat efficiently with the refrigerant and the adsorbent. In addition, since Yonezawa discloses the claimed invention except for a second conveyor. It would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to add a second conveyor, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPO 8.
Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        


/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763